PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/429,953
Filing Date: 10 Feb 2017
Appellant(s): Goslin et al.



__________________
D. Benjamin Esplin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/11/2020.

07/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 Response to Argument

a. The Office Action’s Reasoning  doesn’t not Fall Short Of The Requirements Needed To Establish A Rejection Under 35 U.S.C. §112(a).

 	Appellant argues, see Appeal Brief, Page 9, “The Office Action alleges the closest support for the limitations in claims 1, 10, and 19 is found in paragraph 33 of the Specification as filed. [Office Action, p. 3], The Office Action alleges “[t]his paragraph indicates operation status may be found using wireless communication but doesn't indicate when or how or based on what the wireless communication is established...[o]ther paragraphs include what can constitute wireless communication but when wireless communication is established is absent in the specification.” [Id.]. ……The Office Action’s reliance on requiring explicit disclosure to support the written description rejection, as well as relying on what certain features “can” do, is contrary to the requirements presented by the MPEP, which provides that claim limitations may be supported by implicit or inherent disclosure (along with explicit disclosure). [MPEP 2163(I)(B)]. Thus, this rejection under §112(a) must be reversed. Further, the Office 
	
Examiner replies, any amendment has to have written description support in the specification. For the amended limitation, “after detecting the object, establish wireless communication with the object”, Specification doesn’t have implicit or explicit support. As best can be determined from the applicant’s argument, the applicant admits that there is no explicit teaching of the claim language at issue.  When the examiner used “clue: in a previous response to the applicant’s argument, the examiner was reference clue as implicit, inherent or explicit support of establishing of wireless connection after the detection of object. Therefore any analysis tied to finding a “clue” in the Specification has a relationship to establishing a rejection under §112(a).  Specification has support of having a wireless communication but doesn’t have support for a more limited version of limitation of establishing a wireless communication after the detection of the object. 
Examiner wants to note that Specification [0033]’s disclosure of “Operation status component 22 may obtain operation status information of the object using one or more wireless communication methods” doesn’t inherently or implicitly mean that wireless communication is established after the object is detected because an wireless communication can already be there before detecting the object. Examiner refers to specification [0029] which discloses, detecting an object includes identification of an 

	b. The Limitations Of Claims 1,10, And 19 Are not  Supported In The Specification As Filed Through Express, Implicit, And/or Inherent Disclosure. 
	Appellant argues, see Appeal Brief, Pages 9-12, “Notwithstanding the Office Action’s failure to establish a rejection under §112(a), the claim limitations at issue are supported in the Specification as filed through express, implicit, and/or inherent disclosure. Contrary to the Office Action’s assertion, support can be found at least in paragraph 33 and FIG. 7 of the Specification as filed. For example, FIG. 7 of the Specification illustrates a method for augmenting an appearance of an object. [See, e.g., Specification as filed, ^J77]. The operations in the method of FIG. 7 are illustrated by an ordered list of steps as identified by references numerals 701-708, where each 

	Examiner replies, Fig. 7 of specification provides a sequence of steps where in step 702 an object is detected and in step 704 operation status is obtained through wireless communication. Examiner agrees with applicant that using wireless after the object is detected. It only means established wireless communication is used to get the status from the object. Using wireless communication after the object is detected and establishing wireless communication after the object is detected are not same.  
	Examiner wants to note that Specification [0033]’s disclosure of “Operation status component 22 may obtain operation status information of the object using one or more wireless communication methods” doesn’t inherently or implicitly mean that wireless communication is established after the object is detected because an wireless communication can already be there before detecting the object. Examiner refers to specification [0029] which discloses, detecting an object includes identification of an object and identification of the object is done by wireless communication. See Specification “[0029] Object detection component 21 may be configured to detect an object based on the visual output signals.  Detection of the object may include identification of the object, including the identification of object type, object model, and/or other information relating to the object.  In some implementations, identification of the object may include object detection component 21 effectuating communication with the object to facilitate the identification of the object.  Communication may include wireless communication.” Therefore appellant’s own specification state detection of an object requires wireless communication that means wireless communication is established during or before object detection. There is no other disclosure in the specification from where an explicit, implicit or express support of establishing wireless communication after the object is detected.


 c. A Person Having Ordinary Skill In The Art Will Reasonably won’t Conclude That The Inventors Had Possession Of The Limitations of Claims 1, 10, and 19. 

Appellant argues, see remarks Pages 12-13, “A person of ordinary skill in the art would recognize from at least FIG. 7 possession of the feature of detecting the object prior to obtaining operation status information. Stated otherwise, the obtainment of operation status information is performed after detecting the object. Accordingly, a person of ordinary skill in the art would recognize possession of a timing element related to when operation status information is obtained, and when detection is performed. A person of ordinary skill in the art would recognize from at least paragraph 33 possession of the feature of obtaining operation status information using one or more wireless communication methods…...... Accordingly, the claim limitations of “after detecting the object, establish wireless communication with the object,” and “at least -some of the operation status information obtained from the object via the wireless communication established after detecting the object” satisfy the written description requirement. The Office Action has failed to provide a reasoned conclusion otherwise. Accordingly, claims 1, 10, and/or 19 comply with the written description requirement and the rejection under 112(a) must be reversed.”
after the object is detected. Therefore claims 1, 10, and/or 19 doesn’t comply with the written description requirement. 


2. The Rejection Of Claims 21-23 Under 35 U.S.C. §112(a) doesn’t Constitute Legal Error And Must Be Maintained. 

a. The Office Action’s Reasoning  doesn’t Fall Short Of The Requirements Needed To Establish A Rejection Under 35 U.S.C. §112(a). 
Appellant argues, see Appeal Brief, Pages 13-14, “The Office Action alleges the closest support for the limitations in claims 21-23 is found in paragraph 43 of the Specification. [Office Action, p. 4], Paragraph 43 is reproduced here for immediate reference: In some implementations, visual effects component 23 may be configured to determine a first visual effect based on the operation status information of an object and determine a second visual effect based on the change in the operation status information of the object. ……..The Office Action further alleges (at pages 31-32): …., but the Office Action improperly applies a literal interpretation that the different visual 
Examiner replies, from specification [0043] “In some implementations, visual effects component 23 may be configured to determine a first visual effect based on the operation status information of an object and determine a second visual effect based on the change in the operation status information of the object.”, an ordinary skilled person in the art can understand when the operating status changes then a different visual effect is displayed. Specification [0043] doesn’t implicitly or inherently or explicitly mean that for one operating status, there will be multiple visual effects. Thus, the Office Action’s reasoning doesn’t fall short of the requirements needed to establish a rejection under §112(a) and this rejection must be maintained. 


b. The Limitations Of Claims 21-23 Are Not Supported In The Specification As Filed Through Express, Implicit, And/or Inherent Disclosure. 
Appellant argues, see Appeal Brief Pages 15-16, “Notwithstanding the Office Action’s failure to establish a rejection under §112(a), the claim limitations at issue are supported in the Specification as filed through express, implicit, and/or inherent disclosure. Support can be found at least in paragraphs 35 and 40 of the Specification. Paragraph 35 of the Specification (reproduced below) describes functionality of Visual effects component 23 may be configured to determine a visual effect based on the operation status information. …..For example, when operation status information is obtained, the database provides a way to determine a visual effect because it stores information that matches the operation status information to a visual effect. Paragraph 40 of the Specification (reproduced below) describes functionality of determining a visual effect based on operation status information, including generating a visual effect by including the operation status information in the visual effect: In some implementations, a visual effect may include the operation status information of the object or the change in the operation status information of the object. In some implementations, a visual effect may include information relating to the operation status information of the object or the change in the operation status information of the object. ……This paragraph describes directly using operation status information to determine a visual effect. For example, the visual effect includes the operation status information that is obtained. This is different from the example in paragraph 35, which describes using the operation status information to find a visual effect that matches the operation status information, while paragraph 40 describes including the operation status information in the visual effect itself. Taking these examples together, the limitations of the claims are at least implicitly or inherently (if not explicitly) discussed, so the requirements under §112(a) have been met.”

Visual effects component 23 may be configured to determine a visual effect based on the operation status information.” Examiner is noting appellant’s argument above: “Paragraph 40 of the Specification (reproduced below) describes functionality of determining a visual effect based on operation status information, including generating a visual effect by including the operation status information in the visual effect.”  Therefore both paragraph [0035] and {0040] indicates visual effect is determined based on operating status no paragraph discloses two or multiple visual effect based on a single operating status which is obtained from the object. Claim 21 is a dependent claim which includes claim 1 and as result claim 21 recites different visual effect based on the operating status that is obtained in claim 1 which is not supported in specification.

 c. A Person Having Ordinary Skill In The Art Will Reasonably NOT  Conclude That The Inventors Had Possession Of The Limitations Of Claims 21-23.
Appellant argues, see Appeal Brief, Pages 16-17, “A person of ordinary skill in the art would recognize from at least paragraphs 35 and 40 possession of two different ways to determine a visual effect based on operation status information. These include (1) matching the operation status information to a visual effect, and (2) including the operation status information in the visual effect itself. …….. Further, since at least two different ways to determine a visual effect based on operation status information are disclosed, it logically follows that a person of ordinary skill in the art would recognize the inventors had possession of determining one visual effect the first way, and another 

Examiner replies, Specification [0035] and [0040] doesn’t implicitly or inherently or explicitly mean that for one operating status, there will be multiple visual effects. Therefore Thus, the Office Action’s reasoning doesn’t fall short of the requirements needed to establish a rejection under §112(a) and this rejection must be maintained. 

B. The Rejection Of Claims 1-23 Under 35 U.S.C. §103 Must Be Maintained.

e. The Office Action Establishes that The Combination Of Mullins, Fujita, and Nehmadi Teaches Or Suggests All The Features Of Claim 1. 
Appellant argues, see Appeal Brief, Pages 21-24, “The rejection of claim 1 based on Mullins, Fujita, and Nehmadi must be reversed because the Office Action fails to establish that the combination of references teaches or suggests “effectuate displaying of the overlay image including the first visual effect on the display, wherein the first visual effect as displayed includes at least some of the operation status information obtained from the object via the wireless communication established after detecting the 

Mullins, Fig. 11 and [1109] displays overlay image or virtual content. Paragraph [0066] …” “Virtual content V includes a video footage or animation of virtual objects showing how to repair malfunction X is associated with the predefined condition” Thus Mullins discloses how to repair Malfunction X. The video includes operation status information and how to fix the current operating condition which is malfunction X.  Paragraph [102]-[103] indicates current operating condition is retrieved from the object and matched with a database’s condition to retrieve a corresponding virtual information to fix current operating status.  Therefore virtual information or visual effect has operation status that is retrieved from the object.

 f. The Office Action Has not Implicitly Acknowledged That The Subject Matter Of Claim 1 Is Not Described In The Cited References. 

Appellant argues, see remarks Pages 24-26, “ To summarize again the Office Action’s rejection of claim 1, the Office Action relies on a combination of Fujita and 

Examiner replies, Appellant argues for claim 1 but brings reference of claim 21. Examiner didn’t reject appellant’s claim 1 with claim 21 of applicant’s claim as prior art. Therefore appellant’s argument is not persuasive.  One paragraph from a reference can teach both parent claim and dependent claim. Even though claim 21 is a limited from claim 1, same paragraph of a reference teaches both claim 1 and claim 21.

In response to appellant’s argument regarding claim 10 and 19, examiner refers Appellant to the reply given above for claim1 as Appellant didn’t provide additional arguments.

In response to appellant’s argument regarding claims 21-23, see Appeal Brief Pages 27-28, examiner replies, same paragraph of a reference can be used to reject both independent claim and dependent claim limitation if the dependent claim is taught by the same reference. Examiner didn’t reject claim 21 under 35 USC 112(d), because claim 21 limits dependent claim 1. However Mullins [0066] teaches both the limitation of determining visual effect based on operating status (claim 1) and limitation of determining visual effect from database based on the operating status.   



C. The Obviousness-Type Double Patenting Rejection Of Claims 1-23 Must Be Maintained.

In response to appellant’s argument, see Appeal Brief, Pages 29-30, examiner refers applicant to the reply given above for prior art rejection of claim 1 as the same prior arts are used in the rejection under 35 USC 103 and obvious double patenting rejection are used and appellant didn’t provide any additional argument. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616                                                                                                                                                                                                  
Conferees:
/DEVONA E FAULK/Supervisory Patent Examiner, Art Unit 2616                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),